UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6185



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MUMIN SAHIB ABDULLAH, a/k/a Phillip Edward
Roberson,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-93-419-JFM, CA-00-2455-JFM)


Submitted:   May 17, 2001                   Decided:   May 25, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mumin Sahib Abdullah, Appellant Pro Se. Susan Moss Ringler, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mumin Sahib Abdullah appeals from the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal substantially on the

reasoning of the district court.*    United States v. Abdullah, Nos.

CR-93-419-JFM, CA-00-2455-JFM (D. Md. filed Dec. 18, 2000; entered

Dec. 19, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




     *
       We recently held in United States v. Sanders,      F.3d    ,
2001 WL 369719 (4th Cir. Apr. 13, 2001) (No. 00-6281), that the new
rule announced in Apprendi v. New Jersey, 530 U.S. 466 (2000), is
not retroactively applicable to cases on collateral review.
Accordingly, Abdullah’s Apprendi claims are not cognizable.


                                 2